KALITOWSKI, Judge,
dissenting.
I respectfully dissent. Whether an employee has been demoted from an employment position is a question of law. Gorecki v. Ramsey County, 437 N.W.2d 646, 649 (Minn.1989). The record indicates that the Isanti County Board of Commissioners makes all significant hiring, firing, and budgetary decisions. The board neither authorized Ammend’s alleged demotion from the chief deputy position nor created a new position for him. Moreover, after Souther-land became the sheriff Ammend continued to receive the chief deputy’s salary and benefits. The Commissioner erred in concluding that Southerland’s failure to immediately fire Ammend and his acquiescence to Ammend’s request for time to find another job constituted a de facto demotion.
Further, the policies behind the Veterans Preference Act do not support the Commissioner’s position. The Act was designed to protect veterans from the ravages of a political spoils system. Id. at 650. Here, Ammend voluntarily and knowingly relinquished his veteran’s preference rights to become Sheriff Schulz’s chief deputy and subsequently lost a contested and acrimonious election for the sheriff’s position. He is not the innocent victim of a political spoils system the Veterans Preference Act was intended to protect. I would reverse the Commissioner.